Exhibit 10.62

 

FIFTH AMENDMENT TO AMENDED

 

AND RESTATED CREDIT AGREEMENT

 

This Fifth Amendment is made as of April 25, 2008, (the “Amendment”), by and
between ML Macadamia Orchards, L.P., a Delaware limited partnership, and ML
Resources, Inc., a Hawaii corporation (collectively the “Borrower”) and American
AgCredit, PCA (the “Lender”).

 

RECITALS

 

A.  Borrower and Lender entered into an Amended and Restated Credit Agreement
dated as of May 1, 2004, as amended by that certain Amendment to Amended and
Restated Credit Agreement dated as of August 17, 2004, that certain Waiver and
Amendment dated as of March 15, 2005, that certain Second Amendment to Amended
and Restated Credit Agreement dated as of December 27, 2005, that certain Waiver
dated as of March 29, 2007, that certain Third Amendment to Amended and Restated
Credit Agreement dated as of July 5, 2007, and that certain Fourth Amendment to
Amended and Restated Credit Agreement dated as of March 14, 2008 (as amended,
the “Agreement”). The Agreement governs the payment of a Term Loan Promissory
Note dated May 1, 2000 in the sum of $4,000,000.00 and a Revolving Loan
Promissory Note dated May 1, 2004 in the sum of $5,000,000.00 (the “Notes”) and
a Supplemental Security Agreement dated May 1, 2004.

 

B.  The principal amount outstanding on the Notes as of the date of this
Amendment is $5,000,000.00.  There remains available a commitment to fund
$700,000.00 on the May 1, 2004 Revolving Loan Promissory Note.

 

C.  Borrower has requested that Lender extend the Revolving Loan Maturity Date
from May 1, 2008 to July 1, 2008, and extend the date that Borrower is required
to provide additional security for the Loans from May 1, 2008 to July 1, 2008.

 

D.  Lender has agreed to the waiver and amendment requested.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

1.           All capitalized terms not defined herein shall have the meanings
assigned in the Agreement.

 

2.           The definition of “Revolving Loan Maturity Date” contained in the
Agreement is hereby amended to read as follows”

 

--------------------------------------------------------------------------------


 

“Revolving Loan Maturity Date” shall mean July 1, 2008; provided, that if the
Obligations shall become due and payable in accordance with Section 10.2 or any
other provision of this Agreement, then the Revolving Loan Maturity Date shall
be the date on which the Obligations become due and payable.”

 

3.           Additional Security Requirement Date.  The date in which Borrower
is required to execute and deliver to Lender, as additional security for the
Loans, a mortgage or deed of trust on certain real property as described in
Section 11 of the Fourth Amendment to Amended and Restated Credit Agreement
dated as of March 14, 2008 between Borrower and Lender is hereby extended from
May 1, 2008 to July 1, 2008.

 

4.           Borrower represents and warrants that, except as disclosed herein,
it is in compliance with all of the terms and conditions contained in the
Agreement as previously modified and that it is not aware of any event that is
or would become and Event of Default as that term is defined in the Agreement.

 

5.           Borrower further represents and warrants that each of the
signatories hereto has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

6.           Continuing Validity. Except as expressly modified or changed by
this Amendment, the terms of the original Agreement and all other related loan
documents remain unchanged and in full force and effect.  Consent by the Lender
to the changes described herein does not waive Lender’s right to strict
performance of the terms and conditions contained in the Agreement as amended,
nor obligate the Lender to make future changes in terms.  Nothing in this
Amendment will constitute a satisfaction of the Indebtedness.  It is the
Lender’s intention to retain as liable parties all makers, guarantors, endorsers
of the original Indebtedness, unless Lender expressly releases such party in
writing.

 

7.           This Amendment may be executed in any number of separate
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

 

ML MACADAMIA ORCHARDS, L.P.,

 

 

 

a Delaware limited partnership

 

 

 

By:

ML RESOURCES, INC., a Hawaii

 

 

 

 

 

corporation, its managing general partner

 

 

 

 

 

 

By:

  /s/ Dennis J. Simonis

 

 

 

 

 

 

 

 

Name:

   Dennis J. Simonis

 

 

 

 

 

 

 

 

Title:

     President & CEO

 

 

 

 

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

 

ML RESOURCES, INC., a Hawaii corporation

 

 

 

 

 

By:

  /s/ Dennis J. Simonis

 

 

 

 

 

Name:

   Dennis J. Simonis

 

 

 

 

 

Title:

     President & CEO

 

 

 

 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

 

By:

/s/ Vern Zander

 

 

   Name: Vern Zander

 

 

 

 

 

   Title:    Vice President

 

--------------------------------------------------------------------------------